Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 9199788 to Kochanowski (hereinafter Kochanowski) in view of US patent 5966777 to Jantschek (hereinafter Jantschek) and US patent 3464734 to Chieger (hereinafter Chieger).
Regarding claims 1 and 11-13, the door system is shown in Kochanowski in the embodiment of figure 8 with generic details from other figures with door frame 830 on cargo containment structure 800, one door 842, at least two double hinges 844 having first and second pivot point (similar to figure 6) allowing the door 842 to pivot in adjacent interior surface 810 or out adjacent exterior surface 808 
However the double hinge does not include a pair of pivot plates and the cargo container is not a semi-trailer.
The hinge structure is shown in Jantschek in figures 4-9 where hinge 10 has a pair of pivot plates 29 and 31 between first and second hinge plates 17 with the pivot plates 29 and 31 engaging first and second pins 23 coupled to the first and second hinge plates 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cargo container of Kochanowski with the hinge with pivot plates of Jantschek because the hinge with pivot plates arrangement allows for an easy to use dual pivot point hinge with simple design and as both the hinge of Kochanowski and the hinge of Jantschek allow for extended range pivoting (i.e. almost 360 degree pivot from adjacent one side of an attached structure to adjacent an opposite side) one of ordinary skill in the art could have substituted one known element (hinge) for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
A semi-trailer is shown in Chieger in figures 1-5 where cargo container 2 is a semi-trailer with wheels 4.  Examiner notes that the intended use of “coupled to a semi-trailer truck” added in the preamble is read over by Chieger as the semi-trailer of Chieger can be connected to a truck or tractor as taught in column 2 lines 60-65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Kochanowski with the semi-trailer use of Chieger because both trailer freight containers (i.e. freight containers without an axle and wheel) and semi-trailer containers were known in the art and the door system of Kochanowski could be used on either 
Regarding claim 3, hinges 844 are in communication with frame 830 and door 842 in Kochanowski.
Regarding claim 4, the pivot points in hinge 844 are spaced apart to allow inward or outward rotation in Kochanowski.
Regarding claims 5 and 6, the door 842 is in hinged communication (via hinge 844) with the door frame 830 and can open out as shown on the right or in as shown on the left in figure 8 in Kochanowski.
Regarding claim 7-9, the door 842 includes latch with bar 858 movable via handle 8100 in Kochanowski.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the 103 rejection, examiner notes applicant’s arguments are primarily the assertion that the use of the extended range pivoting doors of Kochanowski  on a semi-trailer as opposed to a cargo container is improper hindsight.  Examiner maintains this combination is not improper hindsight and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Examiner maintains that one of ordinary skill would be motivated to use the doors from a cargo container on a semi-trailer as the structures are very similar and used in a similar manner, i.e. both semi-trailer and cargo container are used for the storage and transport of good, and the distinction between them lies in the axle and wheels that the semi-trailer has that the cargo container does not.  While applicant argues that the cargo container would not have the same loading inefficiencies as a semi-trailer, examiner disagrees as cargo containers are frequently used on a trailer (i.e. a wheel-less and axel-less cargo container is placed on top of a bed having the axle and wheel structure similar to a semi-trailer but without a fixed cargo portion) and in such use would have the same loading issues as a semi-trailer.  Further, examiner notes that the use of cargo container doors on a semi-trailer is not hindsight but is in fact based on the prior art as the Chieger reference states in column 1 that the doors in Chieger are “for use in containers, semi-trailers, trucks, and the like”.  As such, examiner maintains that the combination of the doors of Kochanowski with the hinge of Jantschek and the semi-trailer use of Chieger reads over the present invention as currently claimed.  
In response to applicant's argument that Kochanowski does not seek to solve the same problem as the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner notes that applicant’s amendments changing “at least one door” to “one door” are not argued but in the interest of advancing prosecution examiner will set forth below additional reasoning behind the rejection with respect to the amendment and other prior art teachings.  The present claims are open ended claims as they use the transitional phrase “comprising” as set forth in MPEP 2111.03 I and as such do not exclude additional unrecited elements.  In view of this claim structure, the limitation “one door” does not require just the single recited one door but can be read on by a structure with two doors as shown in the prior art in Kochanowski.  While the amendment did not require examiner to change the prior art applied, examiner has included an 892 citing US patent 7789256 to Petzitillo that shows a container similar to that of Kochanowski with a single pivoting door.  Examiner also notes that the single door embodiment is supported by a citation in the background of the invention and by a citation using the “at least one door” language in the summary of invention of the present application with no details of the structure or of why the single door embodiment would have benefits over the double door embodiment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited Petzitillo reference is discussed but not applied in the above response to arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak